UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-134089 CPG International Inc. (Exact name of registrant as specified in its charter) Delaware 20-2779385 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 801 Corey Street, Scranton, PA (address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(570) 558-8000 Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[x] (Do not check if a smaller reporting company) Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes[ ]No[x] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There is no public market for the registrant’s common stock. As of November 5, 2010 the number of units of the registrant’s common stock, par value $0.01 per share, outstanding was 10, all of which are held by CPG International Holdings LP, the registrant’s direct parent company. CPG INTERNATIONAL INC. QUARTERLY REPORT ON FORM 10-Q SEPTEMBER 30, 2010 TABLE OF CONTENTS PART I- FINANCIAL INFORMATION PAGE Item 1.Condensed Consolidated Financial Statements (unaudited). Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009. 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2010 and 2009. 4 Condensed Consolidated Statements of Operations for the nine months ended September 30, 2010 and 2009. 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009. 6 Notes to Condensed Consolidated Financial Statements. 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 47 Item 4.Controls and Procedures. 48 PART II- OTHER INFORMATION Item 1.Legal Proceedings. 48 Item 1A.Risk Factors. 49 Item 6.Exhibits. 49 SIGNATURES. 2 CPG International Inc. And Subsidiaries Condensed Consolidated Balance Sheets As of September 30, 2010 and December 31, 2009 (unaudited) (dollars in thousands) September 30, December 31, ASSETS: Current assets: Cash and cash equivalents $ $ Receivables: Trade, less allowance for doubtful accounts of $1,341 and $964 in 2010 and 2009, respectively Inventories Deferred income taxes—current Prepaid expenses and other Total current assets Property and equipment—net Goodwill Intangible assets —net Deferred financing costs—net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDER’S EQUITY: Current liabilities: Accounts payable $ $ Current portion of capital lease Current portion of long-term debt obligations Accrued interest Accrued rebates Accrued expenses Total current liabilities Deferred income taxes Capital lease obligation—less current portion Long-term debt—less current portion Accrued warranty Other liabilities 35 35 Commitments and contingencies Shareholder’s equity: Common shares, $0.01 par value: 1,000 shares authorized; 10 issued and outstanding at September 30, 2010 and December 31, 2009 — — Additional paid-in capital Accumulated deficit ) ) Note receivable – CPG Holdings ) ) Accumulated other comprehensive loss ) ) Total shareholder’s equity Total liabilities and shareholder’s equity $ $ See notes to unaudited condensed consolidated financial statements. 3 CPG International Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Three Months Ended September 30, 2010 and 2009 (unaudited) (dollars in thousands) Three Months Three Months Ended Ended September 30, September 30, Net sales $ $ Cost of sales ) ) Gross margin Selling, general and administrative expenses ) ) Loss on disposal of property ) ) Operating income Other income (expenses): Interest expense ) ) Interest income — 23 Foreign currency gain 34 Miscellaneous – net 1 7 Total other expenses-net ) ) Income before income taxes Income tax expense ) ) Net income $ $ See notes to unaudited condensed consolidated financial statements. 4 CPG International Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Nine Months Ended September 30, 2010 and 2009 (unaudited) (dollars in thousands) Nine Months Nine Months Ended Ended September 30, September 30, Net sales $ $ Cost of sales (190,831 ) (143,881 ) Gross margin Selling, general and administrative expenses (43,656 ) (41,050 ) Impairment of goodwill and long-lived assets (599 ) (14,408 ) Loss on disposal of property (340 ) (143 ) Operating income Other income (expenses): Interest expense (23,204 ) (23,798 ) Interest income — 76 Foreign currency gain 12 Miscellaneous – net 9 (14 ) Total other expenses-net (23,183 ) (23,386 ) Income (loss) before income taxes (690 ) Income tax expense (4,943 ) (285 ) Net income (loss) $ $ ) See notes to unaudited condensed consolidated financial statements. 5 CPG International Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2010 and 2009 (unaudited) (dollars in thousands) Nine Months Nine Months Ended Ended September 30, September 30, (Dollars in thousands) Cash flow from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash flows provided by operating activities: Depreciation and amortization Non-cash interest charges Deferred income tax provision (benefit) Share based compensation 24 50 Impairment of goodwill and long-lived assets Unrealized loss (gain) on foreign currency exchange ) ) Loss on disposal of property Bad debt provision Changes in certain assets and liabilities: Trade receivables ) ) Inventories Prepaid expenses and other current assets Accounts payable Accrued expenses and interest ) ) Other liabilities and assets ) Net cash provided by operating activities Cash flows used in investing activities: Acquisition of Composatron, net of cash received — ) Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds under revolving credit facility — Payment on revolving credit facility ) ) Payment on long-term obligations ) ) Payments on behalf of CPG Holdings equity ) ) Payment of financing fees ) — Net cash used in financing activities ) ) Impact of foreign currency on cash and cash equivalents 45 Net increase in cash and cash equivalents Cash and cash equivalents – Beginning of period Cash and cash equivalents – End of period $ $ Supplemental disclosures: Cash paid for interest $ $ Federal, state and local taxes paid (refunded) $ $ ) Supplemental disclosures of non-cash investing and financing activities: Capital expenditures in accounts payable at end of period $ $ See notes to unaudited condensed consolidated financial statements. 6 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a. Organization CPG International Inc. and Subsidiaries referred to in the Notes to the Financial Statements as (the “Company”) is a leading manufacturer of premium, low maintenance building products for residential (AZEK Building Products); commercial (Scranton Products); and industrial (Vycom) markets.The Company’s products include AZEK Trim, AZEK Deck, AZEK Porch, AZEK Moulding and AZEK Rail for residential housing markets; bathroom and locker systems sold under the brand names Comtec Industries, Hiny Hider and TuffTec, used in commercial building markets; and Vycom, which extrudes plastic sheet products under the names of Celtec, Seaboard® and Flametec® and other non-fabricated products for special applications in industrial markets.The Company operates in various locations throughout the United States and Canada. b. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements and the accompanying notes are prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (the “SEC”).In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the SEC. These accompanying financial statements include the accounts of the Company on a consolidated basis.The notes to the condensed consolidated financial statements contained in the Company’s Form 10-K for the year ended December 31, 2009 should be read in conjunction with these unaudited condensed consolidated financial statements.The results of operations for the three and nine months ended September 30, 2010 and 2009 are not necessarily indicative of the operating results for the full year.The Company’s condensed consolidated financial statements include all of the assets, liabilities and results of operations of the Company’s subsidiaries.All inter-company transactions among consolidated entities have been eliminated. The Company has guaranteed debt securities of its direct subsidiary, CPG International I Inc. (“CPG”), and, as a result, although CPG is the issuer of the debt securities, the financial statements included herein for the periods presented are those of the Company.See Note 11 for condensed consolidating financial information for the Company, CPG and its subsidiaries. Certain revisions in classification have been made to prior years’ data in order to conform to current year presentation. Allowance for Doubtful Accounts Credit is extended to commercial, institutional, residential and industrial construction customers based on an evaluation of their financial condition, and collateral is generally not required.The evaluation of the customer’s financial condition is performed to reduce the risk of loss.The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments.Amounts are written-off when they are determined to be uncollectible. 7 Changes in the Company’s allowance for doubtful accounts are as follows: Three Months Three Months Ended Ended (Dollars in thousands) September 30, 2010 September 30, 2009 Beginning balance $ $ Increase for anticipated bad debts Decrease for accounts written off (63 ) (160 ) Ending balance $ $ Nine Months Nine Months Ended Ended (Dollars in thousands) September 30, 2010 September 30, 2009 Beginning balance $ $ Increase for anticipated bad debts Decrease for accounts written off (222 ) (839 ) Ending balance $ $ Product Warranties The Company provides warranty guarantees on its Scranton Products against breakage, corrosion and delamination.Prior to June 1, 2009, the Company had provided a 15-year limited warranty on Scranton Products.Beginning June 1, 2009, the warranty on Scranton Products was extended to 25 years for purchases after that date.The Company provides a 25-year limited warranty on AZEK Trim products and a lifetime limited warranty on AZEK Deck and AZEK Porch products sold for residential use.The warranty period for all other uses of AZEK Deck and AZEK Porch, including commercial use, is 25 years.AZEK Trim products are guaranteed against manufacturing defects that cause the products to rot, corrode, delaminate, or excessively swell from moisture.The AZEK Deck and AZEK Porch warranties guarantee against manufacturing defects in material and workmanship that result in blistering, peeling, flaking, cracking, splitting, cupping, rotting or structural defects from termites or fungal decay.AZEK Rail products have a 20 year limited warranty for white railing and a 10 year limited warranty for AZEK Premier colored railing.The AZEK Rail warranty also guarantees against rotting, cracking, peeling, blistering or structural defects from fungal decay. Estimating the required warranty reserves requires a high level of judgment as AZEK Trim products have only been on the market for nine years, AZEK Deck has only been on the market for five years, and AZEK Rail has only been on the market for eight years, each of which are early in their product life cycles.Management estimates warranty reserves, based in part upon historical warranty costs, as a proportion of sales by product line.Management also considers various relevant factors, including its stated warranty policies and procedures, as part of its evaluation of its liability.Because warranty issues may surface later in the product life cycle, management continues to review these estimates on a regular basis and considers adjustment to these estimates based on actual experience compared to historical estimates.Although management believes that the warranty reserves at September 30, 2010 are adequate, actual results may vary from these estimates.The Company currently classifies a portion of the warranty reserve as a current liability which appears on the consolidated balance sheet in accrued expenses. 8 Components of the reserve for warranty costs are as follows: Three Months Three Months Ended Ended (Dollars in thousands) September 30, 2010 September 30, 2009 Beginning balance $ $ Additions 79 Warranty claims (77 ) (226 ) Adjustment to reserve — (78 ) Ending balance Current portion of accrued warranty (740 ) (426 ) Total accrued warranty – less current portion $ $ Nine Months Nine Months Ended Ended (Dollars in thousands) September 30, 2010 September 30, 2009 Beginning balance $ $ Additions Warranty claims (235 ) (422 ) Adjustment to reserve (115 ) (289 ) Ending balance Current portion of accrued warranty (740 ) (426 ) Total accrued warranty – less current portion $ $ Estimated Fair Value of Financial Instruments The Company’s financial instruments consist primarily of cash, accounts receivable, accounts payable, accrued liabilities and debt.The carrying amounts reported in our condensed consolidated balance sheets for cash and cash equivalents, accounts receivable, accounts payable, and accrued liabilities approximate fair value due to the immediate to short-term maturity of these financial instruments. The Company has reviewed its debt and believes that the carrying values approximate fair value. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Comprehensive Income (Loss) Comprehensiveincome (loss) is defined as net income (loss) and other changes in equity from transactions unrelated to the Company’s shareholder.The Company’s accumulated other comprehensive loss consists of accumulated foreign currency translation adjustments of approximately $2.0 million at September 30, 2010 and $2.4 million at December 31, 2009.Other comprehensive income for the three and nine months ended September 30, 2010 was $538,000 and $395,000, respectively.Other comprehensive income for the three and nine months ended September 30, 2009 was approximately $1.5 million and $2.4 million, respectively. 9 Recently Issued Accounting Pronouncements In January 2010 we adopted amendments to ASC 810-10, “Consolidation” (ASC 810-10).Companies are required to perform an analysis to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a Variable Interest Entity (VIE).The guidance requires ongoing assessments of whether an enterprise is the primary beneficiary of a VIE, requires enhanced disclosures and eliminates the scope exclusion for qualifying special-purpose entities.The provisions of this guidance were effective as of January 1, 2010, and the adoption of this guidance did not have any impact on the Company’s consolidated financial statements. In January 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-06, “Improving Disclosures about Fair Value Measurements” (ASU 2010-06) which requires new disclosures and clarifies existing disclosure requirements.The purpose of these amendments is to provide a greater level of disaggregated information as well as more disclosure around valuation techniques and inputs to fair value measurements.The provisions of this guidance were effective as of January 1, 2010, and the adoption of this guidance is limited to disclosures in the Company’s consolidated financial statements.Certain provisions of this guidance are required for annual reporting periods beginning after December 15, 2010 and for interim periods.The amendment is not expected to have an impact on our consolidated financial statement disclosures for the periods beginning after December 15, 2010. 2.SEGMENT INFORMATION The Company operates the following three reportable segments: AZEK Building Products (“AZEK”), which produces residential building products; Scranton Products (“Scranton”), which produces fabricated bathroom partition and locker systems for the commercial market; and Vycom (“Vycom”), which extrudes plastic sheet products and other non-fabricated products for special applications in industrial markets. The Company’s chief operating decision makers (which consists of the Company’s Chief Executive Officer and Chief Financial Officer), regularly review financial information about each of these segments in deciding how to allocate resources and evaluate performance.The Company evaluates each segment’s performance based on gross margin and operating income.The accounting policies for the reportable segments are the same as those for the Company.Certain assets are shared by more than one business segment and have been allocated for reporting purposes based on either percentage of revenue or asset usage.Corporate costs, which include corporate salary and employee benefit costs, information technology and corporate related professional fees (including accounting and legal fees), are not allocated to segments. 10 The following table sets forth summarized financial information for the Company by business segment for the three months ended September 30, 2010: AZEK Building Scranton (Dollars in thousands) Products Products Vycom Corporate Consolidated Net sales $ $ $ $
